


110 HR 7119 IH: To impose certain limits on the exercise by the Secretary

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7119
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Kirk (for
			 himself, Mr. Carney,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. English of Pennsylvania, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To impose certain limits on the exercise by the Secretary
		  of the Treasury of certain actions under any other Act which authorizes the
		  Secretary to purchase troubled assets, and for other purposes.
	
	
		1.Prohibition on taxpayer funds
			 for senior officer income
			(a)In
			 generalNone of the funds
			 made available under any Act which authorizes the Secretary to purchase
			 troubled assets may be used to provide income, as defined under the Internal
			 Revenue Code of 1986, for any senior officer of any company, entity or
			 partnership that receives credit or other direct assistance under such other
			 Act.
			2.Termination
			 authorityNotwithstanding any
			 other provision of law, the Secretary of the Treasury is authorized to
			 terminate the employment of any senior officer of any company, entity or
			 partnership who receives credit or direct assistance under any other Act which
			 authorizes the Secretary to purchase troubled assets.
		3.Senior officer
			 definedFor purposes of this
			 Act, the term senior officer is defined as any chairman of the
			 board, chief executive officer, chief financial officer, managing partner or
			 any individual deemed by the Secretary as having primary management or
			 financial authority over the company, entity, or partnership prior to the
			 receipt of credit or direct assistance under any other Act which authorizes the
			 Secretary to purchase troubled assets.
		
